Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The annular seal assembly being retained between an exterior surface of the seal assembly and the inner edge of the annular collar portion is not described in the specification or shown in the figures.  It appears that the annular seal assembly is retained between an exterior surface of the piston (rod) and the inner edge of the annular collar portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13, 14, 24-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hydrel (FR1206366A).  Hydrel discloses (claim 1, 30) a seal housing 10 for releasable attachment to a hydraulic or pneumatic cylinder 1 pre-sealed by a sealing assembly 4, the seal housing 10 being suitable for retaining a seal assembly 11 auxiliary to the sealing assembly 4 of the hydraulic or pneumatic cylinder 1 and the seal housing 10 comprising a generally annular main body 10, the annular main body defining an annular disc-shaped portion (not numbered) having an upper surface, a lower surface, an outer peripheral edge and an inner edge, the inner edge bounding a circular opening extending the full height of the annular disc shaped portion between the upper and lower surfaces; an annular collar portion (not numbered, includes notches 10c) upstanding from the upper surface of the disc shaped portion adjacent the peripheral edge of the disc shaped portion, the annular collar portion extending height-wise from a base end joined to the disc-shaped portion to an upper end, and width-wise from an inner edge 10b to an outer peripheral edge 10a, the inner edge of the annular collar portion bounding a circular opening extending the full height of the annular collar portion, an annular flange portion (not numbered, wedges against seal 9) extending height-wise downwardly from the lower surface of the disc-shaped portion from a base end joined to the lower surface of the disc-shaped portion to a distal end, and width wise from an inner edge to an outer edge, and (claim 25) an (claim 11) the diameter of the circular opening defined by the annular collar portion is greater than the diameter of the circular opening defined by the annular disc-shaped portion, (claims 13 and 14) the annular disc-shaped portion, the annular collar portion, and the annular flange portion have a unitary construction ((claim 14) the patentablity of the unitary construction does not depend on the moulding process, see MPEP 2113 Product by Process claims), (claim 24) the main body is suitable for retaining the annular seal assembly 11 within the volume bounded by the plane of the upper surface of the annular disc-shaped portion, the inner edge of the annular collar portion, and a plane aligned with the upper end of the annular collar portion, (claim 26, as far as it is described) the annular seal assembly 11 is retained in place by means of an interference fit between an exterior surface of the piston rod  and the inner edge of the annular collar portion (claim 27) the annular seal assembly 11 comprises a scraper seal 11 (see figures) defining a sealing lip adapted to scrape contaminants from the surface of the piston of a pneumatic or hydraulic cylinder to which the seal housing may be attached, and (claim 28, 30) the hydraulic or pneumatic cylinder includes a cylindrical housing 1 defining internally a chamber (not numbered) for receiving a working fluid and defining a circular opening through one end face of the housing 1, and further comprising a piston 2 axially reciprocable within the housing through the opening, in which the seal housing 10 is configured for attachment to the end face of the housing coaxially with the circular opening, and in which the seal housing 10 is configured for retaining an annular seal assembly 11 comprising a sealing lip (see figures) in contact with the piston 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hydrel, as applied to claim 1 above.  Hydrel discloses all of the claimed subject matter except for the annular disc-shaped portion, the annular collar portion, and the annular flange portion being formed of a Polyoxymethylene (POM) thermoplastics material.
Since the applicant has not disclosed that the seal housing being formed of a Polyoxymethylene (POM) thermoplastics material solves any stated problem or is for any particular purpose above the fact that it provides a unitary construction and it appears that the unitarily constructed seal housing of Hydrel would perform equally well being formed of a Polyoxymethylene (POM) thermoplastics material as claimed by applicant, it would have been an obvious matter of engineering expedience to further modify the seal housing of Hydrel by being formed of a Polyoxymethylene (POM) thermoplastics material as claimed for the purposes of providing a unitary construction.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other seal assemblies with annular volumes for retaining an oil scraper assembly.

Allowable Subject Matter
Claims 7 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claims 7 and 36) the annular flange portion being resiliently flexible relative to the annular disc-shaped portion generally about its base end.
Claims 39, 40, and 66-69 are allowed.  The improvement comprises a first annular region of the lower surface of the annular disc-shaped portion extends in a first plane defining a height-wise lowermost extent of the lower surface of the disc-shaped portion, and in which the lower surface of the annular disc-shaped portion is concaved inwardly of the annular disc-shaped portion away from the first plane at a second annular region, the second annular region being directly adjacent and surrounding the circular opening and extending radially outwards towards the region at which the annular flange portion is joined to the annular disc-shaped portion.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
March 25, 2022